Citation Nr: 1126322	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for lumbar degenerative disc disease at L5-S1 with chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 rating decision of the Detroit, Michigan regional office (RO) of the Department of Veterans Affairs (VA) which continued the Veteran's 40 percent back disability rating.

The Veteran testified before the undersigned Acting Veterans Law Judge at a November 2008 Travel Board hearing.  A transcript of that hearing has been associated with the claims folder.

The Board remanded the Veteran's appeal in February 2009.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in a June 2011 written brief presentation, the record raises an issue of service connection as secondary to the service-connected low back disorder.  This issue is referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the February 2009 remand, the Veteran underwent a VA examination in June 2009.  While the examiner largely complied with the remand directives, regarding the requested opinion as to the length and frequency of any incapacitating episodes attributable to the Veteran's service-connected back disability, the examiner opined, "her incapacitating episodes are frequent as per her history." The Board finds this opinion to be inadequate, as the examiner failed to indicate the total duration of the Veteran's incapacitating episodes and whether the episodes required bed rest prescribed by a physician.  Therefore, the June 2009 VA examination is not appropriate for rating purposes, and another examination is required to determine the current level of severity of the Veteran's service-connected disability.  38 C.F.R. § 4.2.

In addition, the Board notes that the Veteran's representative has argued that the RO has not issued a supplemental statement of the case in regards to the June 2009 VA examination, as well as the recently submitted VA outpatient treatment records dated in June 2008 to June 2009.  See June 2011 written brief presentation.  The Board agrees with the Veteran's representative and further notes that the RO did not comply with February 2009 remand directives in this respect.  Therefore, on remand, the additional evidence must be considered by the RO.  38 C.F.R. 
§§ 19.37, 20.1304.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA spine examination to determine the current status of her service-connected lumbar degenerative disc disease.  The examiner should provide an opinion concerning the current range of motion, including whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, incoordination, or flare-ups; these determinations should, if possible, be expressed in terms of the degree of additional range of motion loss due to such factors.  If ankylosis of the spine is present, the examiner should so state.  Finally, an opinion as to the length and frequency of any incapacitating episode (e.g., bed rest prescribed by a physician) attributable to the Veteran's service-connected back disability should be provided.

The examiner should also indicate whether the Veteran suffers from radiculopathy of the lower extremities or other neurological condition that has been caused by her service-connected lumbar degenerative disc disease.  If so, the severity of such conditions must be described.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


